Response to Questions Propounded by Senate.
Questions propounded by the Senate of Alabama to the Justices of the Supreme Court, under Code 1923, § 10290.
Questions answered.
                        Senate Resolution No. 7.
Be it Resolved by the Senate of Alabama:
That the Honorable Chief Justice and Associate Justices of the Supreme Court be requested under the provisions of Section 10290 of the Code of Alabama, 1923, to answer the following constitutional questions relative to Senate Bill No. 5, a copy of which is attached to and made a part of this resolution:
1. Would the provisions of the amendment to the Constitution proposed therein in regard to mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness heretofore issued or emitted infringe the provisions of Section 10 of Article I of the Constitution of the United States of America, provided the proposed amendment is submitted to and ratified by the people of the State of Alabama in accordance with the provisions of Section 284-287 of the Constitution of Alabama?
2. If your answer to the first question is in the negative, would the provisions of the amendment to the Constitution proposed therein in regard to mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness heretofore issued or emitted be valid as a part of the Constitution of Alabama, provided the proposed amendment is submitted to and ratified by the people of the State of Alabama in accordance with the provisions of Sections 284-287 of the Constitution of Alabama?
3. Would the provisions of the amendment to the Constitution proposed therein in regard to mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness hereafter issued or emitted infringe the provisions of Section 10 of Article I of the Constitution of the United States of America, provided the proposed amendment is submitted to and ratified by the people of the State of Alabama in accordance with the provisions of Sections 284-287 of the Constitution of Alabama?
4. If your answer to the third question is in the negative, would the provisions of the amendment to the Constitution proposed therein in regard to mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness hereafter issued or emitted be valid as a part of the Constitution of Alabama, provided the proposed amendment is submitted to and ratified by the people of the State of Alabama in accordance with the provisions of Sections 284-287 of the Constitution of Alabama?
The amendment to the Constitution, proposed by Senate Bill No. 5 is as follows:
"All mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness having a fixed date or dates of maturity heretofore issued or emitted within the State of Alabama by any person, firm, corporation, association or other legal entity, or by any county of the State of Alabama, or by any municipality of the State of Alabama, or by any county or city Board of Education of the State of Alabama, or by the State of Alabama or by its agencies or instrumentalities, whether or not such instrument provides that it shall be callable or payable prior to maturity, shall be callable and payable by the maker at his or its option on the first day of any calendar month prior to maturity without the payment of any premium to the holder of such instrument, and without the payment of any interest except that which has actually accrued to the date of the payment of such instrument.
"All mortgages, notes, bonds, warrants, indentures or other evidences of indebtedness having a fixed date or dates of maturity hereafter issued or emitted within the State of Alabama by any person, firm, corporation, association or other legal entity, or by any county of the State of Alabama, or by any municipality of the State of Alabama, or by any county or city Board of Education of the State of *Page 429 
Alabama, or by the State of Alabama or by its agencies or instrumentalities, whether or not such instrument provides that it shall be callable or payable prior to maturity, shall be callable and payable by the maker at his or its option on the first day of any calendar month prior to maturity without the payment of any premium to the holder of such instrument, and without the payment of any interest except that which has actually accrued to the date of the payment of such instrument."
To the Honorable Senate of Alabama, Montgomery, Alabama.
Dear Sirs:
Replying to your Resolution No. 7, relative to Senate Bill 5, Special Session, will say that it is our opinion that the proposed amendment, in the absence of an optional clause in the instrument permitting the obligor to make payment in advance of maturity and abate the interest, would be violative of section 10 of Article 1 of the Constitution of the United States, U.S.C.A.
An answer therefore to the other inquiries becomes unnecessary.
Respectfully,
                            JOHN C. ANDERSON, Chief Justice.
                            LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, ARTHUR B. FOSTER, THOMAS E. KNIGHT, Associate Justices.